MEMORANDUM DECISION AND JUDGMENT ENTRY.
Defendant-appellant, Joseph Derricks, was convicted of escape pursuant to R.C. 2921.34(A) following a bench trial.  The evidence presented at trial showed that Derricks was residing at the Talbert House treatment facility while he was on parole after serving a term of incarceration for aggravated burglary.  On January 8, 1998, he signed out of Talbert House to go to work and failed to report back at the scheduled time.
Derricks appeals his conviction, asserting in a single assignment of error that the trial court erred in convicting him of escape.  We have sua sponte removed this case from the accelerated calendar and placed it on the court's regular calendar.  In State v. Schultz (Aug. 7, 1998), Hamilton App. No. C-970954, unreported, appeal allowed (1998), 84 Ohio St.3d 1437,702 N.E.2d 1214, we held that a person released on parole could not be convicted of escape when the offense occurred between October 4, 1996, and March 17, 1998.  Since the offense in this case occurred during that period of time, the trial court erred in convicting Derricks of escape.  We decline the state's invitation to reconsider Schultz, and it remains the law of this appellate district.  See State v. Poole (Nov. 20, 1998), Hamilton App. No. C-980072, unreported.  Accordingly, we sustain appellant's assignment of error, reverse his conviction, and order him discharged.
And the Court, being of the opinion that there were reasonable grounds for this appeal, allows no penalty.  It is further Ordered that costs be taxed in compliance with App.R. 24, that a copy of this Memorandum Decision and Judgment Entry shall constitute the mandate, and that said mandate shall be sent to the trial court for execution pursuant to App.R. 27.
To the Clerk:
Enter upon the Journal of the Court on August 27, 1999 per order of the Court _______________________________. Presiding Judge